Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S Publication 20180120106) in view of Morin (US Publication No 20140118536).

For Claim 1, Sato teaches:  A computer-implemented positioning method for a robot having a camera, the method comprises executing on a processor of the robot the steps of ([0121], disclosing picking support device 200 that has a robotic arm. The device travels and performs operations automatically, hence a robot. Figure 4 disclosing deice 200 to have camera unit 230. Figure 8 disclosing flow chart to calculate self-position of the device in SB4):
taking a photo of a predetermined area, wherein the predetermined area comprises a marker pattern area ([0032-0034], disclosing identification unit 110 identifies relative positional relation between or among two or more markers in a single captured image. Therefore the image is taken in the direction of two or more markers i.e. predetermined direction); 

identifying at least two marker points of the marker pattern area and obtaining first coordinate data of each marker point ([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker); 


Sato discloses a range imaging camera capable of measuring a depth of subject included in captured image using time of flight (TOF) method ([0119], disclosing time for flight method to obtain coordinates information regarding distances from imaging position). However Sato does not disclose second coordinate based on “parameters of the camera”.
Sato also does not disclose: calculating angle data of the robot in the world coordinate based on the first coordinate data of the at least two marker points and the second coordinate data of the robot in the world coordinate.
Morin teaches of determining position coordinates of objects through camera parameters ([0028], disclosing utilizing interior and external parameters of cameras to determine position coordinates of objects).
Morin further teaches calculating angle of camera ([0052], disclosing utilization of object information to determine the pointing angle of the camera). 
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Sato to include camera parameters in coordinate calculation as taught by Morin to increase parameter calculation accuracy for location identification. Furthermore it would have been obvious to modify Sato through teaching of Morin to include determining the angle of camera through objects in the image. This modification will be used in robot posture determination and correction.


For Claim 2, Sato modified through Morin teaches: The method of claim 1, 
Sato teaches camera to have zooming and rotating function ([0070], disclosing camera unit to include image sensor, hence a digital camera. And unit may include zooming i.e. magnification or rotating function to change imaging range. Although zoom and resolution information availability is not explicitly disclosed, a digital camera system is aware of resolution of image sensor and zoom setting at the time of imaging process.
Therefore Sato teaches:   wherein before the step of taking the photo of the predetermined area comprises: calibrating the camera and obtaining the parameters of the camera. Wherein the parameters of the camera comprise at least a resolution, and a magnification.
Sato does not teach: obtaining camera focal length.
Morin teaches: obtaining camera focal length ([0028], disclosing position coordinates are determined using cameras known or calculated interior orientation parameters. One of the interior parameters is focal length. The interior orientation parameters are included to calibrate the camera. As the coordinates are determined through these parameters, they are known/calibrated prior to taking the image).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sato to include camera focal length prior to taking image as taught by Morin to include additional source of information for position estimation. Thereby increasing accuracy. 


For Claim 3, Sato modified through Morin teach: The method of claim 2. wherein the step of taking the photo of the predetermined area comprises: talking, by the camera. the photo of the predetermined area at a predetermined angle. (See also claim 1 for Sato to take photo of a predetermined area. See claim 2 for modification of including camera pointing information). As the modified art contains pointing camera angle information and it takes photo of a predetermined area at a predetermined angle.
Sato does not disclose: predetermined angle with respect to a bottom of the robot, wherein the predetermined angle is less than 90.
Morin discloses changing camera angle ([0050], disclosing changing camera angle to take images).
Sato discloses a robot that automatically travels and utilizes camera to identify markers and generates map of work environment ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. [0121], disclosing picking support device 200 that has a robotic arm. The device travels and performs operations automatically, hence a robot. Figure 4 disclosing deice 200 to have camera unit 230. Figure 8 disclosing flow chart to calculate self-position of the device in SB4).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sato through teaching of Sato to set camera angle under 90 degrees with respect to base of robot. As Sato’s robot travels in an environment, placement of markers is dependent on the design choice. If markers are placed on the path, the camera angle will be less than 90 degrees. See MPEP 2144.04 ‘Rearrangement of Parts’.


For Claim 4, Sato modified through Morin teach: The method of claim 1 
Sato modified through Morin further teaches: wherein the first coordinate data comprises first pixel coordinate data ([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate) and first physical coordinate data of the at least two marker points in the world coordinate ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system); 
the step of calculating the second coordinate data of the robot in the world coordinate based on the parameters of the camera and the first coordinate data of the at least two marker points comprises: 
obtaining first distance data of the at least two marker points and the camera based on the parameters of the camera( [0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. [0033] disclosing determining the distance between the marker and the reference position - the image means. see claim 1 for modification of camera parameters in determining position)  and the First pixel coordinate data ([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate): 
and calculating the second coordinate data of the robot in the world coordinate based on the first distance data and the first physical coordinate data of the marker point in the world coordinate ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. Device is the robot. Therefore the position information of robot in map data is the second coordinate data in world coordinate, and that is based on distance data of markers and camera and world coordinates of markers); 
the step of calculating the angle data of the robot in the world coordinate based on the first coordinate data of the at least two marker points and the second coordinate data of the robot in the world coordinate comprises: 
calculating the angle data of the robot in the world coordinate based on the first physical coordinate data of the at least two marker points in the world coordinate (See Claim 1 for modification of Sato through teaching of Morin to utilization of object information to determine the pointing angle of the camera) and the second coordinate data of the robot in the world coordinate ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. Device is the robot).

For Claim 5, Sato modified through Morin teaches: The method of claim 4. 
Sato further teaches: wherein the marker pattern area comprises a marker point and an encoded pattern (Figure 6 and [0065], disclosing marker A and pattern a2); 
the step or identifying the at least two marker points of the marker pattern area and obtaining the first coordinate data of the at least two marker points comprises:
 identifying the at least two marker points of the marker pattern area and obtaining the first pixel coordinate data or the at least two marker points ([0032-0034], disclosing identification unit 110 identifies relative positional relation between or among two or more markers in a single captured image. Therefore the image is taken in the direction of two or more markers i.e. predetermined direction. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate); 
identifying the encoded pattern between the at least two marker points of the marker pattern area to obtain encoded data corresponding to the encoded pattern ([0065] and figure 6, disclosing marker A with pattern a2); and 
searching the first physical coordinate data of the at least two marker points adjacent to the encoded pattern in the world coordinate corresponding to the encoded data from a pre-stored record ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0012] disclosing the markers are recognized in the computer program that is recorded in recording medium. As markers have patterns, the pattern information is pre-stored in record for the program to visually identify the markers. Therefore the world coordinate data of markers is determined through searching the recognized pattern in pre stored record).

For Claim 6, Sato modified through Morin teaches: The method of claim 5. 
the step of identifying the encoded pattern between the at least two marker points or the marker pattern area to obtain the encoded data corresponding to the encoded pattern comprises (See also claim 5 for identifying encoded pattern): 
Sato further teaches: identifying a color ([0065], disclosing marker with a pattern. And disclosing markers may be in multicolor for the purpose of using colors as information. Hence marker pattern area is identified through color), an amount, and/or an arrangement order or the code blocks between the at least two marker points of the marker pattern area to obtain the encoded data corresponding to the encoded pattern. 
Sato’s art has encoded pattern but does not disclose: wherein the encoded pattern comprises at least “two code blocks”;
Sato teaches using barcode or QR Code ([0031], disclosing QR Code or a barcode can be used).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sato to include at least two code blocks in order to store uniquely identifiable information or to increase the stored information.

For Claim 7, Sato modified through Morin teaches: The method of claim 5, wherein after the step of identifying the at least two marker points of the marker pattern area and obtaining the first pixel coordinate data of the at least two marker points further comprises (see claim 5 for obtaining pixel coordinate data): 
Sato modified through Morin further teaches: calculating second distance data between the at least two marker points based on the first pixel coordinate data of the at least two marker points (Sato [0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate. Second distance data is distance between identified markers);
 determining whether the second distance data meets a preset distance condition (Sato [0101], disclosing reliability of pair standard deviation of position of markers is assessed. And process does not terminate if the condition is not met): re-identifying the at least two marker points in response to determining the second distance data as not meeting the preset distance condition (Sato [0102], disclosing map information is estimated again if preset condition is not met); and 
performing the step of obtaining the first distance data of the at least two marker points (Sato [0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship is the first distance data)
 and the camera based on the parameters of the camera and the first pixel coordinate(Sato [0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate) data in response to determining the second distance data as meeting the preset distance condition (Sato [0101-0102], disclosing the coordinates of pair that has higher reliability level is used to map data. Pair is the two markers. See also claim 1 for modification of utilizing camera parameters).

For Claim 8, Sato modified through Morin teaches: The method of claim 7, 
wherein the step of calculating the second coordinate data of the robot in the world coordinate based on the first distance data and the first physical coordinate data of the marker point in the world coordinate comprises (see claim 8 for calculating second coordinate data): 
Sato further teaches: calculating the second coordinate data of the robot in the world coordinate through based on the first distance data and the first physical coordinate data of the at least two marker points in the world coordinate (([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. Device is the robot).
Sato does not disclose: a trilateral positioning method.
Morin discloses trilateral positioning method ([0043], disclosing position and orientation of camera is calculated through triangulation).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to use trilateral positioning method to determine position of robot as taught by Morin as an effective method to utilize preprocessed coordinate information and save processing workload. Thereby improving efficiency.

For Claim 9, Sato teaches:  A robot, comprising: a camera configured to take a photo ([0121], disclosing picking support device 200 that has a robotic arm. The device travels and performs operations automatically, hence a robot. Figure 4 disclosing deice 200 to have camera unit 230) of a predetermined area, wherein the predetermined area comprises a marker pattern area ([0032-0034], disclosing identification unit 110 identifies relative positional relation between or among two or more markers in a single captured image. Therefore the image is taken in the direction of two or more markers i.e. predetermined direction); 

a memory ([0067], disclosing control unit to have a memory); a processor coupled to the camera and the memory ([0067], disclosing CPU and memory, hence CPU i.e. processor is coupled to memory); and one or more computer programs stored in the memory and executable on the processor ([0068], disclosing control unit executes programs, thus programs stored in memory), wherein the one or more computer programs comprise:
instructions for identifying at least two marker points of the marker pattern area and obtaining first coordinate data of each marker point ([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker); 

calculating second coordinate data of the robot in a world coordinate based on and the first coordinate data of the at least two marker points ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. Device is the robot); and 
Sato discloses a range imaging camera capable of measuring a depth of subject included in captured image using time of flight (TOF) method ([0119], disclosing time for flight method to obtain coordinates information regarding distances from imaging position). However Sato does not disclose second coordinate based on “parameters of the camera”.
Sato also does not disclose: calculating angle data of the robot in the world coordinate based on the first coordinate data of the at least two marker points and the second coordinate data of the robot in the world coordinate.
Morin teaches of determining position coordinates of objects through camera parameters ([0028], disclosing utilizing interior and external parameters of cameras to determine position coordinates of objects).
Morin further teaches calculating angle of camera ([0052], disclosing utilization of object information to determine the pointing angle of the camera). 
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Sato to include camera parameters in coordinate calculation as taught by Morin to increase parameter calculation accuracy for location identification. Furthermore it would have been obvious to modify Sato through teaching of Morin to include determining the angle of camera through objects in the image. This modification will be used in robot posture determination and correction.

For Claim 10, Sato modified through Morin teaches: The robot of claim 9, 
Sato teaches camera to have zooming and rotating function ([0070], disclosing camera unit to include image sensor, hence a digital camera. And unit may include zooming i.e. magnification or rotating function to change imaging range. Although zoom and resolution information availability is not explicitly disclosed, a digital camera system is aware of resolution of image sensor and zoom setting at the time of imaging process.
Therefore Sato teaches:   wherein the one or more computer programs further comprise: instructions for calibrating the camera and obtain the parameters of the camera, wherein the parameters of the camera comprise at least a resolution. and a magnification.
Sato does not teach: obtaining camera focal length.
Morin teaches: obtaining camera focal length ([0028], disclosing position coordinates are determined using cameras known or calculated interior orientation parameters. One of the interior parameters is focal length. The interior orientation parameters are included to calibrate the camera. As the coordinates are determined through these parameters, they are known/calibrated prior to taking the image).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sato to include camera focal length prior to taking image as taught by Morin to include additional source of information for position estimation. Thereby increasing accuracy. 

For Claim 11, Sato modified through Morin teach: The robot of claim 10. wherein the instructions for taking the photo of the predetermined area comprise (See also claim 9 for Sato to take photo of a predetermined area. See claim 11 for modification of including camera pointing information). As the modified art contains pointing camera angle information and it takes photo of a predetermined area at a predetermined angle.
Sato does not disclose: predetermined angle with respect to a bottom of the robot, wherein the predetermined angle is less than 90.
Morin discloses changing camera angle ([0050], disclosing changing camera angle to take images).
Sato discloses a robot that automatically travels and utilizes camera to identify markers and generates map of work environment ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. [0121], disclosing picking support device 200 that has a robotic arm. The device travels and performs operations automatically, hence a robot. Figure 4 disclosing deice 200 to have camera unit 230. Figure 8 disclosing flow chart to calculate self-position of the device in SB4).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sato through teaching of Sato to set camera angle under 90 degrees with respect to base of robot. As Sato’s robot travels in an environment, placement of markers is dependent on the design choice. If markers are placed on the path, the camera angle will be less than 90 degrees. See MPEP 2144.04 ‘Rearrangement of Parts’.

For Claim 12, Sato modified through Morin teach: The method of claim 9 
Sato modified through Morin further teaches: wherein the first coordinate data comprises first pixel coordinate data ([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate) and first physical coordinate data of the at least two marker points in the world coordinate ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system); 
the step of calculating the second coordinate data of the robot in the world coordinate based on the parameters of the camera and the first coordinate data of the at least two marker points comprises: 
obtaining first distance data of the at least two marker points and the camera based on the parameters of the camera( [0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. see claim 1 for modification of camera parameters in determining position)  and the First pixel coordinate data ([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate): and 
calculating the second coordinate data of the robot in the world coordinate based on the first distance data and the first physical coordinate data of the marker point in the world coordinate ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. Device is the robot. Therefore the position information of robot in map data is the second coordinate data in world coordinate, and that is based on distance data of markers and camera and world coordinates of markers); 
the step of calculating the angle data of the robot in the world coordinate based on the first coordinate data of the at least two marker points and the second coordinate data of the robot in the world coordinate comprises: 
calculating the angle data of the robot in the world coordinate based on the first physical coordinate data of the at least two marker points in the world coordinate (See Claim 1 for modification of Sato through teaching of Morin to utilization of object information to determine the pointing angle of the camera) and the second coordinate data of the robot in the world coordinate ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. Device is the robot).

For Claim 13, Sato modified through Morin teaches: The robot of claim 12. 
Sato further teaches: wherein the marker pattern area comprises a marker point and an encoded pattern (Figure 6 and [0065], disclosing marker A and pattern a2); 
the instructions for identifying the at least two marker points of the marker pattern area and obtaining the first coordinate data of the at least two marker points comprises:
instructions for identifying the at least two marker points of the marker pattern area and obtaining the first pixel coordinate data or the at least two marker points ([0032-0034], disclosing identification unit 110 identifies relative positional relation between or among two or more markers in a single captured image. Therefore the image is taken in the direction of two or more markers i.e. predetermined direction. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate); 
instructions for identifying the encoded pattern between the at least two marker points of the marker pattern area to obtain encoded data corresponding to the encoded pattern ([0065] and figure 6, disclosing marker A with pattern a2); and 
instructions for searching the first physical coordinate data of the at least two marker points adjacent to the encoded pattern in the world coordinate corresponding to the encoded data from a pre-stored record ([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0012] disclosing the markers are recognized in the computer program that is recorded in recording medium. As markers have patterns, the pattern information is pre-stored in record for the program to visually identify the markers. Therefore the world coordinate data of markers is determined through searching the recognized pattern in pre stored record).


For Claim 14, Sato modified through Morin teaches: The robot of claim 13. 
The instructions of identifying the encoded pattern between the at least two marker points or the marker pattern area to obtain the encoded data corresponding to the encoded pattern comprises (See also claim 12 for identifying encoded pattern): 
Sato further teaches: Instructions for identifying a color ([0065], disclosing marker with a pattern. And disclosing markers may be in multicolor for the purpose of using colors as information. Hence marker pattern area is identified through color), an amount, and/or an arrangement order or the code blocks between the at least two marker points of the marker pattern area to obtain the encoded data corresponding to the encoded pattern. 
Sato’s art has encoded pattern but does not disclose: wherein the encoded pattern comprises at least “two code blocks”;
Sato teaches using barcode or QR Code ([0031], disclosing QR Code or a barcode can be used).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sato to include at least two code blocks in order to store uniquely identifiable information.

For Claim 15, Sato modified through Morin teaches: The robot of claim 13, wherein one or more computer programs further comprise: 
Sato modified through Morin further teaches: instructions for calculating second distance data between the at least two marker points based on the first pixel coordinate data of the at least two marker points (([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate. Second distance data is distance between identified markers);
Instructions for determining whether the second distance data meets a preset distance condition ([0101], disclosing reliability of pair standard deviation of position of markers is assessed. And process does not terminate if the condition is not met): instructions for re-identifying the at least two marker points in response to determining the second distance data as not meeting the preset distance condition ([0102], disclosing map information is estimated again if preset condition is not met); and 

Instructions for performing the step of obtaining the first distance data of the at least two marker points ([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship is the first distance data)
 and the camera based on the parameters of the camera and the first pixel coordinate([0032], disclosing identification unit identifies coordinates information that expresses relative positional relation between two or more markers within imaging range by using captured image. Coordinates expressing positional relationship are first coordinate data of each marker. As the coordinates are defined in imaging range, the coordinates are based on position of markers in the image i.e. position coordinate in the image is pixel coordinate) data in response to determining the second distance data as meeting the preset distance condition ([0101-0102], disclosing the coordinates of pair that has higher reliability level is used to map data. Pair is the two markers. See also claim 9 for modification of utilizing camera parameters).


h.	For Claim 16, Sato modified through Morin teaches: The robot of claim 15, 
wherein the instructions for calculating the second coordinate data of the robot in the world coordinate based on the first distance data and the first physical coordinate data of the marker point in the world coordinate comprises (see claim 15 for calculating second coordinate data): 

Sato further teaches: instructions for calculating the second coordinate data of the robot in the world coordinate through based on the first distance data and the first physical coordinate data of the at least two marker points in the world coordinate (([0041], disclosing map data is generated by transforming coordinates of markers in image to common coordinate system i.e. world coordinate system. [0083], disclosing relative positional relation between device and marker is calculated. Device is the robot).
Sato does not disclose: a trilateral positioning method.
Morin discloses trilateral positioning method ([0043], disclosing position and orientation of camera is calculated through triangulation).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to use trilateral positioning method to determine position of robot as taught by Morin as an effective method to utilize preprocessed coordinate information and save processing workload. Thereby improving efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/Examiner, Art Unit 3664    
      
/ADAM R MOTT/Primary Examiner, Art Unit 3669